DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 12/14/2020.                      .
2.	Claims 1 - 11 have been amended. No new matter has been introduced.	
3.	Claims 13 - 21 are newly added claims.
4.	Claim 12 has been cancelled.
5.	Claims 1 – 11 and 13 - 21 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority or Domestic benefit according to the application data sheet and filing receipt. 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 01/20/2022 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
1. 	The applicant’s drawings submitted on 10/09/2020 are acceptable for examination purposes.
Claim objection(s)
1.	Claims 2 and 4 is objected to for the following reason:
	The preamble of claim 2 and 4 are directed to a transmitting node and receiving node respectively, however the body of the claim does not consist of any structural elements. In other words the body of the claim is directed to step(s) of a method. As such, the metes and bounds of the claim are not clear. This can be overcome by adding structural limitations to the claim in addition to the functional limitations to place the claims in the statutory class of a machine.
2.	Claims 13 (method)  and 20 (transmitting radio node)  recites the same limitation and depends on claim 3 (method) directly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   	Claim  11 is rejected under 35 U.S.C. 101 because, claim 11claims “…a computer storage medium…” which is not statutory. 
Computer storage media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed.
When the specification is silent (page 46), the broadest reasonable interpretation (BRI) of a computer storage medium in view of the state of the art covers a signal per se.  Thus, in this case, a claim to a computer storage medium is ineligible unless amended to avoid the signal embodiment.  In other words it is  unclear whether the computer  storage medium is a “non-transitory computer storage media” (statutory) or a “transitory computer storage media” (e.g. signal) (non-statutory). As such, the claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
It is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media (see in Re Nuijten).
Applicant can also amend the claim in accordance with the original disclosure, by including the phrase “wherein the medium is not a signal”.
 	Under the principles of compact prosecution, claim 11 has been examined as the Examiner anticipates the claim will be amended to obviate these 35 USC 101 issues. For example, — A non-transitory computer storage medium.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
NOTE: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 11 and 13 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (EP 3 813 288 A1)  in view of Ko et al. (US 2019/0140801 A1).
	Regarding claim 1, Wang discloses: A method of operating a transmitting radio node (see figure 1, label 12 , where the radio node 12 performs the operation that follows) in a wireless communication network, the method comprising:
 transmitting reference signaling based on a reference pilot sequence, the reference pilot sequence being one of a set of reference pilot sequences, at least one reference pilot sequence of the set being a subsequence of another reference pilot sequence of the set. [¶ 0078, a DMRS sequence has a certain length, that is comprising of a set of sequences such as X1, X2, X3 and is used to transmit DM reference signal, if the PDCCH that is associated with DMRS is 5 then the DMRS sequence has to be repeated. However if the DMRS sequence is greater that the PDCCH that is associated with the DMRS then the DMRS sequence has to be truncated to be used for transmission (subsequence). Note there are multiple sub sequences that can be generated from the base sequence that is if the PDCCH associated with the DMRS were to be 2, 3 , 4 then the DMRS sequence can be truncated to these various lengths hence the reference pilot sequence is one of the set of possible pilot reference sequences ]. Wang discloses every aspect of the applicant’s claimed invention except one detail that a second sequence is derive from another sequence that is used to transmit RS. Such difference is seen in Ko , first ¶ 0171,  ¶ 0177 discloses that  the number of symbols that houses the DMRS is proportional to the subcarrier spacing, ¶ 0183 and ¶ 0185, that is sequence 1200 is mapped to 15KHz for the transmission of its RS, this sequence can be further sub sampled and used for transmission of RSs, say for example 600 for 30KHZ, 300 for 60KHZ etc. That is a reference pilot sequence can be a subsequence of another reference pilot sequence of the set that is used to transmit reference signal. 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chatterjee’s system in view of Ko. The motivation for making the above modification would have been when a numerology is changed, a subsequence of the generated sequence may be used. [¶ 0183 of Ko].

Note to applicant :
 	a.	The reference of WO 2018/063078 (provided via IDS) with regards to the first paragraph on page 9, in combination with the pertinent paragraphs of Ko above will also render claim 1 to be obvious. 	
	b.	The reference of  EP 1 681 821, provided via IDS, ¶ 0036 - ¶ 0056, in combination with the pertinent paragraphs of Ko above will also render claim 1 to be obvious. 	
	C.	see also Chatterjee et al. (US 2021/0409173),  ¶ 180, 182 and ¶ 0189

 	Claims 2 – 4 and 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such element as the receiving node and computer storage medium is seen in the primary reference,  particularly , figure 1 label 11 and ¶ 0164.

 	Regarding claim 7, Chatterjee further discloses: The method according to claim 1, wherein a subsequence of a sequence is determined by truncation or decimation.  [¶ 0 78, truncation method is used].

 	Claim 16 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 7.

 	Regarding claim 8,The method according to claim 1, wherein a subsequence and an associated reference pilot sequence are associated to the same time/frequency location.  [¶ 078, the sequence is of length L and occupies M OFDM symbols, and if truncated will be in the same time and frequency location since it is used for the PDCCH DMRS which occupies the same time frequency location  ].

 	Claim 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 8.

 	Regarding claim 9,The method according to claim 1, wherein the reference pilot sequences of the set are based on one or more Zadoff- Chu sequences.  [¶0211, ¶ 0234-0235, a PN sequence or ZC (Zadoff-Chu) sequence is applicable also see ¶ 0072 of the primary reference].

 	Claim 18 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 9.

 	Regarding claim 10, The method according to claim 1, wherein the set of reference pilot sequences consists of one reference pilot sequence and subsequences thereof. [¶ 0185, the reference signal of 1200 sequence can be further sub sampled to satisfy the variety of subcarrier spacing housing the other reference signal  ].


 	Claim 19 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 10.

 	Regarding claim 5, Wang further discloses:  The method according to claim 1, wherein each reference pilot sequence of the set is associated to control signaling[¶ 0078, PDCCH (control channel) is associated with a particular reference pilot sequence form a given DMRS sequence].

 	Claims 13 - 14 and 20 - 21 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 5. 

Claim 6, Wang further discloses: The method according to claim 1, wherein reference pilot sequences of the set are associated to control signalings of different aggregation levels. [¶ 0078, different level pf PDCCH (control channel)].
	
	Claim 15 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/ Primary Examiner, Art Unit 2463